Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 03/15/2022.
Claims 1, 3-5, 7-8, 11, 13-15, 17-18 and 21-25 have been examined.
Claims 2, 6, 9-10, 12, 16 and 19-20 have been canceled by Applicant.
Claims 1, 3, 5, 7, 11, 13, 15 and 17 have been amended by Applicant.
Claims 21-25 newly added.
Claims 1, 11, 21 and 24 have been further amended by Examiner.
Claims 1, 3-5, 7-8, 11, 13-15, 17-18 and 21-25 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Xin Xie, Registration No.: 70,890 in a telephone interview on 03/16/2022. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A system comprising: 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, causes the system to perform: 
identifying, in a map, one or more entities that change seasonally over time; 
predicting an amount of change of the identified one or more entities over time based on one or more weather conditions; 

determining, from the updated image, an actual amount of change; 
updating the predicted amount of change based on the actual amount of change; 
generating an updated map based on the updated predicted amount of change of the one or more entities over time; and 
navigating a vehicle based on the updated map.
11. (Currently Amended) A method implemented by a computing system including one or more processors and storage media storing machine-readable instructions, wherein the method is performed using the one or more processors, the method comprising: 
identifying, in a map, one or more entities that change seasonally over time; 
predicting an amount of change of the identified one or more entities over time based on one or more weather conditions; 
obtaining an updated image corresponding to the one or more entities at a particular time after the one or more entities have been identified; 
determining, from the updated image, an actual amount of change; 
updating the predicted amount of change based on the actual amount of change; 
generating an updated map based on the updated predicted amount of change of the one or more entities over time; and 
navigating a vehicle based on the updated map.
21. (Currently Amended) The system of claim 1, wherein the one or more entities comprises a construction site, and the updated map is based on a predicted amount of change of the construction site; and the instructions further cause the system to perform: 
determining a detour route of  the vehicle based on the rendered updated map; 
adding the detour route onto the rendered updated map; and 
navigating the vehicle based on the determined detour route.
24. (Currently Amended) The system of claim  23, wherein the infrastructure comprises buildings, streets, bridges, and power plants.

Response to Amendment
Claim Rejections - 35 USC § 101
1.	Applicant’s amendments have overcome the 101 rejections to claims 1-20 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, by previous examiner, were found the closest prior art of record, which is Nobre  (US 20190084577A1) taken either individually or in combination with other prior art of Wheeler (US 20180188045A1), who describe system that has a memory that is communicably coupled to one or more processors; a sensor module that includes instructions to collect the sensor data about surrounding environment using sensor of the vehicle; the sensor module that includes instructions to analyze the sensor data to identify features of the surrounding environment; the features as landmarks of surrounding environment that are indicated within a map of the surrounding environment, and the sensor data that indicates measurements associated with the features as acquired by the sensor; a prediction module that includes instructions to compute persistence likelihoods for features according to a persistence model to characterize prior observations of features and relationships between the features; the persistence likelihoods that indicate estimated persistences of the features to identify whether the features exist; the prediction module that includes instructions to control the vehicle according to the persistence likelihoods.
In performing an additional search, in response to amended and newly added claims, the undersigned examiner was able to find the closest prior art of record, which is Gurvich (US 20190303725A1) taken either individually or in combination with other prior art of Zhang (US 20200393261A1), Kopardekar (US 10332405B2), HAWKINS (US 20180216943A1), Grimm (US 20180004211A1), HAAS (US 20150212236A1), Stout (US 8310361B1) and Ikeda (US 20060291744A1), who describe, in order for the feature extractors to operate with sufficient accuracy, a high degree of training required; in this situation, a neural network implementing the feature extractor that may be trained by providing it with images having known correspondence; a 3D model of a city that may be utilized in order 
In regards to claims 1, 3-5, 7-8, 11, 13-15, 17-18 and 21-25, Nobre  (US 20190084577A1) and Gurvich (US 20190303725A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
identifying, in a map, one or more entities that change seasonally over time;
predicting an amount of change of the identified one or more entities over time based on one or more weather conditions;
obtaining an updated image corresponding to the one or more entities at a particular time after the one or more entities have been identified; 
determining, from the updated image, an actual amount of change; and
updating the predicted amount of change based on the actual amount of change.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662